—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him after a jury trial of murder in the second degree (Penal Law § 125.25 [1]) and other crimes arising from the shooting of three people during a confrontation on a street corner. Defendant testified at trial that he was intoxicated, that the shots were fired during a struggle over his gun and that he did not intend to kill or injure anyone. Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495; People v Cook, 270 AD2d 915, lv denied 95 NY2d 795; People v Spinks, 244 AD2d 921, 922). “Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses” (People v Inguaggiato, 267 AD2d 248, lv denied 94 NY2d 921). It cannot be said here that the jury failed to give the evidence the weight it should be accorded. (Appeal from Judgment of Supreme Court, Monroe County, Ark, J. — Murder, 2nd Degree.) Present— Pigott, Jr., P. J., Pine, Wisner, Hurlbutt and Kehoe, JJ.